Citation Nr: 9912870	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  98-06 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether clear and unmistakable error was committed in a May 
1960 rating decision which failed to award compensation, to 
include special monthly compensation at the "k" rate for 
the loss of use of a left testicle, for disability resulting 
from in-service varicocelectomies.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


REMAND

The veteran served on active duty from February 1957 to 
February 1960.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the St. 
Petersburg, Florida, Regional Office (hereinafter RO).  

Review of the pertinent adjudicative actions conducted by the 
RO indicates that the issue on appeal has been listed as 
whether clear and unmistakable error was committed in a May 
26, 1960, decision to the extent that it did not award a 20 
percent disability rating or special monthly compensation 
benefits at the "k" rate for the loss of use of a left 
testicle.  (See December 1997 Statement of the Case and May 
1998 Supplemental Statement of the Case.)  (The "k" rate 
means pursuant to the provisions of 38 U.S.C.A. § 1114(k) 
(formerly 38 U.S.C.A. § 314(k)).  The July 1997 rating 
decision indicated the rating decision to which the veteran 
claimed clear and unmistakable error was committed was dated 
in May 25, 1960, (the hand-written date May 25 was 
superimposed on the typewritten date May 26 on the July 1997 
rating decision).  The body of the December 1997 Statement of 
the Case also listed May 25, 1960, as the date of the rating 
action in question.  Based on the review of the record as 
currently constituted before the Board, it is unclear how 
these dates were determined.

Review of the record reveals a March 24, 1960, rating 
decision grating service connection for anal warts and a 
notification thereof by a letter dated the same month.  The 
record also contains a notification letter dated June 1, 
1960, informing the veteran that "scars, varicocelectomy and 
herniotomy, left were incurred in service but are 0% 
disabling."  This decision was said to be made on a review 
of all the evidence, including additional service medical 
records.  A rating decision dated in May 1960 is not in the 
record as constituted before the Board.  It is unclear 
whether the rating may be in a separate folder that has not 
been forwarded to the Board, whether there may be a copy in 
an education folder, or whether the appellant may have a 
copy, if no other copy can be located.  Accordingly, the RO 
upon remand will be requested to associate the referenced May 
1960 rating decision with the claims file, or clarify the 
references to this rating decision discussed above.  

For the reasons stated above, this case is REMANDED for the 
following development: 

The RO is to obtain and associate with 
the claims file the May 1960 rating 
decision claimed by the veteran to have 
been the product of clear and 
unmistakable error, if possible.  If 
there is no separate file that contains 
the document, attempts at finding a copy 
should be undertaken.  Any education or 
vocational rehabilitation folders should 
be searched.  The appellant and his 
representative should be requested to 
provide a copy of the document if 
possible. Other sources should be 
checked, as indicated.  If this decision 
is not obtained, the record should 
document that efforts were made to obtain 
the decision, and the RO should indicate 
how it determined that the rating 
decision in question was dated in May 25 
or May 26, 1960.  

Following completion of the requested development, if this 
claim remains denied, the veteran and his representative 
should be issued a supplemental statement of the case, and 
offered the opportunity to see the rating action at issue if 
they have not otherwise had such opportunity. The case should 
then be returned to the Board for further appellate review.  
The Board does not intimate an opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





